Warner, J.
This was an action of ejectment brought by the lessors of the plaintiff to recover from the defendant the possession of lot of land, number one hundred and twenty-seven, (127), in the twenty-seventh district of Sumter county. On the trial of the case in the Court below, the lessors of the plaintiff read in evidence a copy grant from the State of. Georgia, for lot, number one hundred and seven, (107), as the foundation of their title. The jury.found a verdict for the defendant, and the Court granted a new trial, which is assigned for error here. If the lessors of the plaintiff had shown, upon the trial, a grant from the State to Scott for the premises in dispute, then, we should not have been disposed to interfere with the decision of the Court below in granting the new trial; but, as the facts appear in the record before us, the lessors of the plaintiff did not show any title in themselves to the tract of land ’sued for. The lot sued for is one hundred and twenty-seven, (127), the copy grant from the State which they offered in evidence in support of their title, is for lot one hundred and seven, (107). Inasmuch, therefore, as the lessors of the plaintiff did not show, .upon the trial of the case, any title in themselves, which would legally author*53ize them to recover the possession of the tract of land sued for, the new trial should not have been granted.
Let the judgment of the Court below be reversed.